—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered March 23, 1993, convicting defendant, after jury trial, of burglary in the second degree, and upon his guilty plea, of burglary in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that defendant’s guilt was established beyond a reasonable doubt (see, People v Bleakley, 69 NY2d 490).
Defendant’s claim of prosecutorial misconduct during cross-examination and summation is without merit since the defendant opened the door to the prosecutor’s cross-examination by challenging complainant’s credibility (see, People v Johnson, 186 AD2d 356, lv denied 81 NY2d 763) and the comments made during summation were responsive to the defense arguments (see, People v Halm, 81 NY2d 819).
Finally, we find the trial court’s charge on the elements of burglary in the second degree in this case was proper. Concur —Rosenberger, J. P., Kupferman, Asch and Tom, JJ.